ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
L-3 Communications Vertex Aerospace LLC )          ASBCA No. 60966
                                           )
Under Contract No. N00019-14-R-0019 et al. )

APPEARANCES FOR THE APPELLANT:                     Karen L. Manos, Esq.
                                                   Erin N. Rankin, Esq.
                                                    Gibson, Dunn & Crutcher LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Samuel W. Morris, Esq.
                                                   Michael T. Patterson, Esq.
                                                    Trial Attorneys
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 10 May 2018



                                                 dministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60966, Appeal of L-3 Communications
Vertex Aerospace LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals